           Case 3:19-cv-00479-JWD-SDJ                    Document 40-2          03/30/20 Page 1 of 7



                                UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF LOUISIANA

    LOUISIANA STATE CONFERENCE OF
    THE NATIONAL ASSOCIATION FOR
    THE ADVANCEMENT OF COLORED
    PEOPLE, et al.,

                               Plaintiffs,                      Case No. 3:19-cv-00479-JWD-SDJ

                      v.

    STATE OF LOUISIANA, et al.,

                               Defendants.

    DEFENDANTS’ MEMORANDUM IN RESPONSE TO THE COURT’S REQUEST FOR
                       ADDITIONAL AUTHORITY

           Defendants, the State of Louisiana, through Attorney General Jeff Landry, and the

Secretary of State of Louisiana, through Kyle Ardoin, submit this Memorandum in Response to

the Court’s Request for Additional Authority.

           I.       THIS COURT LACKS JURISDICTION, NOT ALL FEDERAL COURTS.

           A. Wilks is Inapposite to Defendants’ Arguments and the Situation Before the Court.

           The Court requested that the parties “address Martin v. Wilks, 490 U.S. 755, 109 S. Ct.

2180, 104 L. Ed. 2d 835 (1989) (particularly its holding and footnotes 2 and 3) and Texas v. Dep't

of Labor, 929 F.3d 205, 210-11 (5th Cir. 2019) (and the concept of adequate representation).” ECF

No. 39. Defendants desire to first put to rest any potential confusion or perception that they are

arguing that Plaintiffs are absolutely precluded from pursuing their claims via a collateral, or some

other, estoppel theory. Defendants have not argued, nor will they argue1, that Plaintiffs’ claims are

barred writ large by an estoppel theory. Instead, Defendants simply assert that Plaintiffs are

precluded from seeking relief in the Middle District by the existing consent decree of the Eastern


1
    Other than estoppel, Defendants do not waive any other defenses, jurisdictional or otherwise.


                                                            1
         Case 3:19-cv-00479-JWD-SDJ                    Document 40-2           03/30/20 Page 2 of 7



District. Plaintiffs should, for the reasons set forth below, be required to bring their claims—

through intervention or other mechanism—in the Eastern District of Louisiana.2

         Before proceeding, it is important to note that the holding in Wilks3 is distinguishable from

the facts of this case. 4 In Wilks, the defendants argued that the plaintiffs, a group of white

firefighters, were “precluded from challenging employment decisions taken pursuant to the

decrees, even though these firefighters had not been parties to the proceedings in which the decrees

were entered.” Wilks, 490 U.S. at 758-59 (emphasis added). The Supreme Court held that “a person

cannot be deprived of his legal rights in a proceeding to which he is not a party.” Id. at 759. The

Plaintiffs here are not denied any legal rights by requiring them to seek relief in the Eastern District

as opposed to this District.

         Further, the Supreme Court’s holding in Wilks proceeded from the premise that application

of the impermissible collateral attack doctrine’s preclusive effect was inconsistent with Federal

Rules of Civil Procedure 19 and 24. Id. at 765 (“[t]he linchpin of the ‘impermissible collateral

attack’ doctrine—the attribution of preclusive effect to a failure to intervene—is therefore quite

inconsistent with Rule 19 and Rule 24.”). However, Plaintiffs here are not precluded from seeking

relief writ large, instead they are merely prevented from seeking relief in any Louisiana District

Court save the Eastern District.5



2
  Should Plaintiffs seek to intervene in the Chisom proceedings in the Eastern District of Louisiana, the Attorney
General would not object to such request.
3
  Congress was so displeased with the Supreme Court’s ruling in Wilks that they overturned its holding by statute as
it pertains to “certain challenges to employment practices . . . .” See Landgraf v. Usi Film Prods., 511 U.S. 244, 251
(1994).
4
  Likewise, Texas v. United States Dep’t of Labor, 929 F.3d 205 (5th Cir. 2019) is inapposite as the Defendants’
position is not that Plaintiffs’ claims are precluded in any federal court.
5
  It must also be noted, however, that claims affecting electoral districts are also somewhat at odds with Rules 19 and
24. Rule 19 of the Federal Rules of Civil Procedure requires the joinder of persons if:
          (A) in that person’s absence, the court cannot accord complete relief among the existing parties; or
          (B) that person claims an interest relating to the subject of the action and is so situated that disposing
          of the action in the person’s absence may: . . . leave an existing party subject to a substantial risk of
          incurring double, multiple, or otherwise inconsistent obligations because of the interest.


                                                          2
         Case 3:19-cv-00479-JWD-SDJ                   Document 40-2          03/30/20 Page 3 of 7



    B. If Collateral Estoppel Is Inapplicable, then the First-to-File Rule Is Applicable.

        Initially, there is the issue of the Eastern District’s own assertion of subject matter

jurisdiction. According to the Eastern District, “[s]o long as the final remedy under a consent

decree has not been achieved, the court entering the decree retains subject matter jurisdiction to

interpret and enforce the decree’s terms.” Chisom v. Jindal, 890 F. Supp. 2d 696, 709-711 (E.D.

La. 2012). The relief sought by Plaintiffs will unavoidably impact the plain terms of the decree.

For example, paragraph 8 of the decree states:

        Legislation will be enacted . . . which provides for the reapportionment of the seven
        districts of the Louisiana Supreme Court . . . . The reapportionment6 will provide
        for a single-member district that is majority black in voting age population that
        includes Orleans Parish in its entirety. The reapportionment shall be effective on
        January 1, 2000, and future Supreme Court elections after the effective date shall
        take place in the newly reapportioned districts.

1992 Consent Decree at ¶ (C)(8) (emphasis added); see also 2000 Consent Decree at ¶ 2. In

compliance with the decree, each Supreme Court judicial election since the 2000 decree was

implemented has taken place in the districts apportioned pursuant to the decree. Further, because

the Eastern District retained subject matter jurisdiction over the districts, every following election

must be conducted pursuant to the decree unless the decree is otherwise amended. Chisom, 890 F.

Supp. 2d at 711 (“The court entering the consent judgment is also the tribunal with the power to

determine whether it has been fully been complied with and should be dissolved or vacated.”).

        As the Eastern District has retained jurisdiction of the relief pertaining to all seven Supreme

Court districts, the more analogous rule implicated here is first-to-file. “Under the first-to-file rule,


Fed. R. Civ. P. 19(1)(B)(ii). By its very nature, the restructuring of electoral districts fundamentally impacts
the rights of all voters, candidates, and elected officials. See, e.g., Williams v. State Bd. of Elections, 696 F.
Supp. 1563, 1570-73 (N.D. Ill. 1988) (requiring joinder of all sitting judges and judicial candidates). To allow
each and every voter to bring claims respecting electoral districts already covered by a consent decree in a
different federal court inevitably invites unceasing litigation.
6
  The “reapportionment” referenced in this paragraph of the consent decree is the seven-district reapportionment
discussed earlier in the paragraph. Therefore, the consent decree, by its very terms, covers all seven Supreme Court
districts, not just the first district.


                                                         3
        Case 3:19-cv-00479-JWD-SDJ                 Document 40-2    03/30/20 Page 4 of 7



when related cases are pending before two federal courts, the court in which the case was last filed

may refuse to hear it if the issues raised by the cases substantially overlap.” Cadle Co. v.

Whataburger of Alice, 174 F.3d 599, 603 (5th Cir. 1999). The purpose of the first-to-file rule “is

to avoid the waste of duplication, to avoid rulings which may trench upon the authority of sister

courts, and to avoid piecemeal resolution of issues that call for a uniform result.” Id. (citation

omitted); see also Colo. River Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1976)

(“As between federal district courts, however, though no precise rule has evolved, the general

principle is to avoid duplicative litigation.”).

        Here, there is an existing controversy in the form of an ongoing consent decree from a

sister federal court. See Chisom, 890 F. Supp. 2d at 709-711. For this Court to pass judgment upon

Plaintiffs’ claims, if granted, would require it to “trench upon the authority” of the Eastern District

Court because the relief requested here would necessarily impact the relief under the consent

decree. Also, if Plaintiffs’ claims prove successful, there can also be no “uniformity of result” with

a consent decree that is currently binding the State.

        Furthermore, should this Court grant Plaintiffs’ relief, the State would be powerless to

implement it without first seeking leave from the Eastern District. This portends a situation in

which the State is bound by two conflicting orders in two sister courts covering the exact same

map for the same offices. There is also the fact that the parties to the Chisom litigation would

necessarily have the right to be heard in any proceeding in the Eastern District and to potentially

enforce the original decree in that district. See Ehlinger & Assocs. v. La. Architects Ass’n, 1996

U.S. Dist. LEXIS 15878, *5-7 (E.D. La. Oct. 21, 1996) (citing among others Jackson v. Ala. Dept.

of Pub. Safety, 657 F.2d 689 (5th Cir. 1981), cert. den., 455 U.S. 956 (1982)). This is the exact

type of “piecemeal” adjudication that the first-to-file rule and judicial comity seeks to prevent.




                                                     4
        Case 3:19-cv-00479-JWD-SDJ               Document 40-2         03/30/20 Page 5 of 7



        II.     IN THE ALTERNATIVE, VENUE SHOULD LIE WITH THE EASTERN
                DISTRICT OF LOUISIANA IN THE INTEREST OF JUSTICE.

         A federal court is permitted to transfer venue “[f]or the convenience of parties and witness,

in the interest of justice . . . .” 28 U.S.C. § 1404(a); see also Ritzen Grp., Inc. v. Jackson Masonry,

LLC, 140 S. Ct. 582, 590 n.3 (2020) (unanimous op.) (“[W]ithin the federal court system, when

venue is laid in the wrong district, or when the plaintiff chooses an inconvenient forum, transfer

rather than dismissal is ordinarily ordered if ‘in the interest of justice.’”). This transfer is permitted

“to any other district . . . where it might have been brought . . . .” Id. While transfers under 28

U.S.C. § 1404(a) are discretionary, the “pertinent operative language” in the statute is “in the

interest of justice.” Phillips v. Ill. C.G. Railroad, 874 F.2d 984, 990 (5th Cir. 1989). Venue was

proper in the Eastern District because the Chisom plaintiffs resided in Orleans Parish and the

Louisiana Supreme Court is located in Orleans Parish. Venue is proper there now due to the

ongoing consent decree and in the interest of justice resulting therefrom.

        It is certainly in the interest of justice to adjudicate Plaintiffs’ claims in the Eastern District

of Louisiana. As has been noted repeatedly, the consent decree that currently binds Defendants is

located in that district. The Chisom plaintiffs and remaining defendants—who would have at least

some input as to the ongoing consent decree—are located in that district. Finally, the New Orleans

Division of the Eastern District is only approximately one-and-a-half hours from where the

individual Plaintiffs reside. When one contrasts Plaintiffs’ minimal burden with the overwhelming

burdens placed upon the Defendants by the potential for conflicting orders, the need for transfer

“in the interest of justice” becomes clear.

                                                CONCLUSION

        For the aforementioned reasons, this case should be dismissed without prejudice or should

be transferred to the Easter District of Louisiana.



                                                    5
   Case 3:19-cv-00479-JWD-SDJ              Document 40-2    03/30/20 Page 6 of 7




                                                 RESPECTFULLY SUBMITTED

/s/Celia R. Cangelosi                            /s/ Angelique Freel
Celia R. Cangelosi (La. Bar #12140)              Angelique D. Freel (La. Bar #28561)
5551 Corporate Blvd., Suite 101                  Jeffrey Wale (La. Bar #36070)
Baton Rouge, LA 70808                            Assistant Attorneys General
Telephone: (225) 231-1453                        LOUISIANA DEPARTMENT OF JUSTICE
Facsimile: (225) 231-1456                        1885 North Third Street
Email: celiacan@bellsouth.net                    Post Office Box 94005
                                                 Baton Rouge, Louisiana 70804-9005
Counsel for Defendant Secretary of State         Telephone No. 225-326-6766
Kyle Ardoin                                      Facsimile No. 225-326-6793
                                                 E-Mail:
                                                 freela@ag.louisiana.gov
                                                 walej@ag.louisiana.gov

                                                 Jason Torchinsky (VSB 47481)*
                                                 Phillip M. Gordon (TX 24096085)*
                                                 HOLTZMAN VOGEL JOSEFIAK
                                                 TORCHINSKY PLLC
                                                 45 N. Hill Drive, Suite 100
                                                 Warrenton, VA 20186
                                                 Telephone: (540) 341-8808
                                                 Facsimile: (540) 341-8809
                                                 Email: jtorchinsky@hvjt.law
                                                 pgordon@hvjt.law
                                                 *admitted pro hac vice

                                                 Counsel for Defendant State of Louisiana




                                             6
       Case 3:19-cv-00479-JWD-SDJ           Document 40-2       03/30/20 Page 7 of 7



                               CERTIFICATE OF SERVICE

       I CERTIFY that I the foregoing was filed electronically and served on counsel for the

parties by CM/ECF electronic notification on March 30, 2020.

                                            /s/ Angelique Duhon Freel
                                            Angelique Duhon Freel




                                               7
